
	

114 SRES 246 IS: Commemorating 80 years since the creation of Social Security.
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 246
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mr. Wyden (for himself, Mr. Reid, Mr. Schumer, Ms. Stabenow, Ms. Cantwell, Mr. Nelson, Mr. Menendez, Mr. Carper, Mr. Cardin, Mr. Brown, Mr. Bennet, Mr. Casey, Mr. Warner, Ms. Baldwin, Mr. Blumenthal, Mr. Booker, Mrs. Boxer, Mr. Coons, Mr. Donnelly, Mr. Durbin, Mrs. Feinstein, Mr. Franken, Mrs. Gillibrand, Mr. Heinrich, Ms. Heitkamp, Ms. Hirono, Mr. Kaine, Mr. King, Ms. Klobuchar, Mr. Leahy, Mr. Manchin, Mr. Markey, Mrs. McCaskill, Mr. Merkley, Ms. Mikulski, Mr. Murphy, Mrs. Murray, Mr. Peters, Mr. Reed, Mr. Sanders, Mr. Schatz, Mrs. Shaheen, Mr. Tester, Mr. Udall, Ms. Warren, and Mr. Whitehouse) submitted the following resolution; which was referred to the Committee on Finance
		
		RESOLUTION
		Commemorating 80 years since the creation of Social Security.
	
	
 Whereas, on August 14, 1935, President Franklin D. Roosevelt signed the Social Security Act into law, thereby establishing a vital—and ultimately universal—insurance program for workers and families under which workers earn coverage by working and paying Social Security taxes on their earnings;
 Whereas Congress further strengthened Social Security over the years by enacting improvements to, and expansion of, retirement, survivors, and disability benefits for workers and their families, and now Social Security provides economic security to the Nation, and touches the life of nearly every American;
 Whereas Social Security is one program that offers two essential earned benefits that are fundamentally linked: benefits for workers with disabilities and benefits for retired workers;
 Whereas in 2014, more than 48,000,000 retirement and survivors beneficiaries and about 11,000,000 disability beneficiaries, including eligible family members, received Social Security benefits;
 Whereas Social Security benefits are modest but fundamental to the economic security of our Nation, with the average disability benefit less than $1,200 per month, or less than $14,000 per year—falling just above the poverty line—and the average retirement benefit of close to $1,300 per month, or less than $16,000 per year;
 Whereas older Americans rely heavily on Social Security, with 9 out of 10 individuals age 65 and older receiving Social Security benefits, and among elderly Social Security beneficiaries, 52 percent of married couples and 74 percent of unmarried persons receive more than half of their income from Social Security;
 Whereas the Social Security Administration will issue almost $900,000,000,000 in earned benefits this year, while more than 1,200 Social Security field offices nationwide provide essential, accurate, and face-to-face services to millions of Americans each day;
 Whereas workers who are supported by disability benefits today will receive retirement benefits at full retirement age because Social Security Disability Insurance ensures that workers who are no longer able to work and their families are protected from the loss of future retirement benefits;
 Whereas Social Security’s Disability Insurance protections are especially important to older workers, with 70 percent of Social Security Disability Insurance beneficiaries older than 50 and 30 percent older than 60;
 Whereas Social Security has evolved with changes in the American workforce, with the number of working women who are fully insured for Social Security benefits more than doubling between 1970 and today;
 Whereas Social Security provides fundamental protection to workers of every age, including young workers, who have a one-in-three chance of dying or needing Social Security disability benefits before reaching retirement age;
 Whereas Social Security is America’s family insurance plan, providing more than 9 out of 10 American workers and their families basic but critical protection in the event they can no longer work to support themselves and their families due to a severe medical condition;
 Whereas Social Security provides a lifeline for almost 7,000,000 children nationwide who receive benefits directly because a parent has died, become disabled, or retired, or indirectly because they live with a relative who is eligible to collect benefits;
 Whereas Social Security is efficient—administrative expenses are less than one percent of benefits paid—and benefit payments are 99-percent accurate; and
 Whereas Social Security has dramatically reduced poverty, with research indicating that the entire reduction in elderly poverty between 1967 and 2000 was due to Social Security, that without Social Security 40 percent of the population older than 65 would be poor, and that Social Security benefits lifted an estimated 2,000,000 children out of poverty in 2013: Now, therefore, be it
		
	
 That it is the sense of the Senate that— (1)Social Security provides earned benefits that are crucial to the economic security of our Nation and must be preserved to ensure future generations of Americans are protected;
 (2)with the strong support of the Federal Government, Social Security must continue to deliver guaranteed retirement and life insurance benefits for workers and their families, as well as serve as an indispensable safety net for the most vulnerable segments of American society, including children, persons with disabilities, the elderly, and the poor; and
 (3)while the Trust Funds that support Social Security are projected to pay all benefits through 2034, Congress should act to ensure this vital program can support workers and families far into the future, but should reject proposals that weaken or privatize Social Security and should consider proposals to strengthen Social Security benefits.
			
